Citation Nr: 1032944	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-41 334	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a brain tumor.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a video conference hearing before the 
undersigned in November 2006.

The issue on appeal was previously before the Board in August 
2007 as an attempt to reopen a claim subject to a prior final 
denial.  In its August 2007 decision, the Board determined that 
VA had received new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a brain tumor.  
The issue was then remanded for additional evidentiary 
development.  The issue on the title page has been changed to 
reflect this development.  


FINDINGS OF FACT

1.	The Veteran in this case had active duty service from March 
1970 to June 1971.

2.	On August 25, 2010, the Board was notified by the Social 
Security Administration that the appellant died in June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  

						(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


